Exhibit 10.4










SEVENTH AMENDMENT TO THE
PENN NATIONAL GAMING, INC.
DEFERRED COMPENSATION PLAN


WHEREAS, Penn National Gaming, Inc. (the “Company”) maintains the Penn National
Gaming, Inc. Deferred Compensation Plan (the “Plan”); and


WHEREAS, Section 12.2 of the Plan provides that the CEO may adopt administrative
amendments to the Plan; and


WHEREAS, the Company wishes to amend the Plan to resume annual Company
contributions thereto effective as of October 1, 2020;


NOW, THEREFORE, the Plan is hereby amended, effective as of October 1, 2020, as
follows:


1.Section 3.5 is amended by adding the following after the second sentence
therein:


“Effective October 1, 2020, amounts shall be credited to the Company
Contribution Account of any Participant pursuant to the first sentence of this
paragraph with respect to any compensation received by a Participant on or after
October 1, 2020.”


2.In all other respects, the Plan shall remain as previously written.


IN WITNESS WHEREOF, this Seventh Amendment has been adopted this 29 day of
September, 2020.



ATTEST:JAY A. SNOWDENCHIEF EXECUTIVE OFFICER/s/ Lori A. Heyer/s/ Jay A. Snowden










